Name: Commission Regulation (EC) NoÃ 447/2005 of 18 March 2005 derogating for 2005 from Regulation (EC) NoÃ 1445/95 as regards the dates of issue of export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 19.3.2005 EN Official Journal of the European Union L 74/3 COMMISSION REGULATION (EC) No 447/2005 of 18 March 2005 derogating for 2005 from Regulation (EC) No 1445/95 as regards the dates of issue of export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 29(2) thereof, Whereas: (1) Article 10(1) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (2) provides that export licences are to be issued on the fifth working day following that on which the application is lodged, provided that the Commission has not taken any specific action during that period. (2) In view of the public holidays in 2005 and the irregular appearance of the Official Journal of the European Union during those holidays, the abovementioned period of five working days will be too short to guarantee proper administration of the market and should therefore be extended. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 10(1) of Regulation (EC) No 1445/95, for 2005 licences for which applications are lodged during the periods set out in the Annex to this Regulation shall be issued on the corresponding dates indicated in that Annex. The derogation shall apply provided that no specific action referred to in Article 10(2) of Regulation (EC) No 1445/95 has been taken prior to those dates of issue. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10). ANNEX Period for submission of licence applications Date of issue from 21 to 23 March 2005 31 March 2005 from 2 to 4 May 2005 12 May 2005 from 27 to 28 October 2005 7 November 2005 19 December 2005 27 December 2005 26 December 2005 3 January 2006